Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 06/29/2021.
Claims 1-3, 6-8 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-3, 6, 7-8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 6, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20210176698 in view of 20190320311.
Regarding to claim 1, 20210176698 teaches receiving one or more value tags corresponding to one or more broadcast information blocks(more tag value corresponding each pieces of system information)  broadcasted by the network (receiving one or more tag values corresponding to each piece of system information broadcast by the network ) [see Paragraphs 0141 & 0140 and Table 3 and Paragraph 0142 ];
(each system information group corresponds to one tag value group. It is assumed that each system information group includes one piece of system information. The terminal may compare a tag value of each system information (group) in the at least one piece of system information (at least one system information group) with a tag value (group) of the corresponding system information (group), and determine that system information with different tag values is the system information which is updated. Table 3 is a possible manner of carrying a tag value in a tag value message) [see Paragraph 0141]
determining, by the UE, that the one or more broadcast information blocks stored in theUE is not updated when the received value tags are different from value tags corresponding toone or more broadcast information blocks stored in the UE (each system information group corresponds to one tag value group. It is assumed that each system information group includes one piece of system information. The terminal may compare a tag value of each system information (group) in the at least one piece of system information (at least one system information group) with a tag value (group) of the 
However, 20210176698 does not explicitly teach transmitting, by the UE, a request for updating the broadcast information to the relay UE, wherein the broadcast information in the UE is not updated.
20190320311, from the same or similar fields of endeavor, teaches determining, by the UE that the one or more system information stored in the UE is not updated when the UE compares the SystemInFoValueTag in the first message and SystemInFoValueTag with corresponding information prestored by the first terminal device) [see Paragraph 0127];
If the the SystemInFoValueTag in the first message and SystemInFoValueTag with corresponding information prestored by the first terminal device are both inconsistent [see Paragraph 0129];
 transmitting, by the UE, a request for updating the broadcast information to the relay UE (relay device) , wherein the broadcast information in the UE is not updated  (transmitting, by the UE, a request for updating the system information to the relay device , wherein the system information stored in the UE is not updated) [see Paragraphs 0133 & 0135 & 0137 & 0125 & 0127 & 0129 & 0139];
or the network (the first terminal device receives a first response message sent the by the relay device) [see Paragraphs 0137 & 0136 & 0135].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20210176698 in view of 20190320311 because 20190320311 suggests that multiple tag value groups are carried in different information domains of one tag value message, which can improve resource utilization and reduce signaling overhead. Multiple tag value groups are carried in multiple tag value messages, and the terminal can selectively receive a tag value message corresponding to own required system information, thereby improving the efficiency of updating the system information by the terminal. Further, the tag value group is flexible in carrying mode, and has good compatibility and expandability.

Regarding to claim 2, 20210176698 further teaches the request message includes at least one indicator for indicating which broadcast information block to be updated among one or more broadcast information blocks (the request message includes at least one indicator for indicating which each pieces of system information  to be updated among one or more pieces of system information  ) [see Paragraphs 0141 & 0140 & 0142 and Table 3].

 


20210176698 teaches  user equipment (UE) connected with a network via a relay UEin a wireless communication system, the UE comprising:a radio frequency (RF) unit including a transceiver; anda processor connected with the RF unit and configured to:
receiving one or more value tags corresponding to one or more broadcast information blocks(more tag value corresponding each pieces of system information)  broadcasted by the network (receiving one or more tag values corresponding to each piece of system information broadcast by the network ) [see Paragraphs 0141 & 0140 and Table 3 and Paragraph 0142 ];
(each system information group corresponds to one tag value group. It is assumed that each system information group includes one piece of system information. The terminal may compare a tag value of each system information (group) in the at least one piece of system information (at least one system information group) with a tag value (group) of the corresponding system information (group), and determine that system information with different tag values is the system information which is updated. Table 3 is a possible manner of carrying a tag value in a tag value message) [see Paragraph 0141]
determining, by the UE, that the one or more broadcast information blocks stored in theUE is not updated when the received value tags are different from value tags corresponding toone or more broadcast information blocks stored in the UE (each system information group corresponds to one tag value group. It is assumed that each system information group includes one piece of system information. The terminal may compare 
However, 20210176698 does not explicitly teach transmitting, by the UE, a request for updating the broadcast information to the relay UE, wherein the broadcast information in the UE is not updated.
20190320311, from the same or similar fields of endeavor, teaches determining, by the UE that the one or more system information stored in the UE is not updated when the UE compares the SystemInFoValueTag in the first message and SystemInFoValueTag with corresponding information prestored by the first terminal device) [see Paragraph 0127];
If the the SystemInFoValueTag in the first message and SystemInFoValueTag with corresponding information prestored by the first terminal device are both inconsistent [see Paragraph 0129];
 transmitting, by the UE, a request for updating the broadcast information to the relay UE (relay device) , wherein the broadcast information in the UE is not updated  (transmitting, by the UE, a request for updating the system information to the relay 
receiving, by the UE, the requested system information from the relay device or the network (the first terminal device receives a first response message sent the by the relay device) [see Paragraphs 0137 & 0136 & 0135].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20210176698 in view of 20190320311 because 20190320311 suggests that multiple tag value groups are carried in different information domains of one tag value message, which can improve resource utilization and reduce signaling overhead. Multiple tag value groups are carried in multiple tag value messages, and the terminal can selectively receive a tag value message corresponding to own required system information, thereby improving the efficiency of updating the system information by the terminal. Further, the tag value group is flexible in carrying mode, and has good compatibility and expandability.

Regarding to claim 7, claim 7 is rejected the same limitations of claim 2 above.






Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHUONG T HO/Examiner, Art Unit 2412